    Case 2:17-cv-02120-JPM-jay Document 212 Filed 05/31/19 Page 1 of 1                PageID 7285



                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TENNESSEE
                                         Western Division
                                        Office of the Clerk

Thomas M. Gould, Clerk                                                                      Deputy-in-Charge
242 Federal Building                                                              U.S. Courthouse, Room 262
167 N. Main Street                                                                111 South Highland Avenue
Memphis, Tennessee 38103                                                           Jackson, Tennessee 38301
(901) 495-1200                                                                                 (731) 421-9200



                                     NOTICE OF SETTING
                     Before Judge Jon Phipps McCalla, United States District Judge



                                             May 31, 2019

              RE:    2:17-cv-02120-JPM
                     ACLU v. City of Memphis, Tennessee

              Dear Sir/Madam:

            A HEARING re: Monitor’s Report has been SET before Judge Jon Phipps McCalla
      for TUESDAY, AUGUST 27, 2019 at 9:30 A.M. in the Federal Building, Memphis,
      Tennessee.

             The parties are instructed to have present any witnesses who will be needed for this
      hearing.

             If you have any questions, please contact the case manager at the telephone number or
      email address provided below.

                                         Sincerely,
                                         THOMAS M. GOULD, CLERK
                                         BY: s/Joseph P. Warren,
                                                Courtroom Deputy Supervisor
                                                901-495-1242
                                                joseph_warren@tnwd.uscourts.gov
